Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or adequately teach
A control system for a hybrid vehicle, comprising: 
an on-board learning unit mounted on the hybrid vehicle and configured to perform a learning action; 
a position determination unit configured to determine whether the hybrid vehicle is located in a low emission area where operation of an internal combustion engine is supposed to be restricted; and
a learning control unit configured to at least partially stop the learning action of the on- board learning unit when determination is made that the hybrid vehicle is located in the low emission area, wherein:
the hybrid vehicle includes the internal combustion engine and an electric motor; and 
a drive mode of the hybrid vehicle is switchable between an electric vehicle mode and a hybrid vehicle mode, the electric vehicle mode being a mode in which the internal combustion engine is stopped and the electric motor is operated, and the hybrid vehicle mode being a mode in which the internal combustion engine and the electric motor are operated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747